F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 JAN 21 2004
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 03-5096
 TIM FOREMAN,                                          (D.C. No. CR-02-135-2-H)
                                                              (N.D. Okla.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before HENRY, BALDOCK, and HARTZ, Circuit Judges.**



       A grand jury indicted Defendant Tim Foreman for crimes arising out of a scheme

to rob the Arvest Bank in Kansas, Oklahoma, and his subsequent attempts to influence

witnesses and obstruct justice. The indictment charged Defendant with (1) one count of

aiding and abetting armed bank robbery in violation of 18 U.S.C. §§ 2113(a), (d) and 2;



       *
          This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
(2) three counts of aiding and abetting the use of a firearm during a crime of violence in

violation of 18 U.S.C. §§ 924(c) and 2; (3) two counts of aiding and abetting carjacking

in violation of 18 U.S.C. §§ 2119 and 2; (4) three counts of tampering with a witness in

violation of 18 U.S.C. § 1512; (5) two counts of retaliating against a witness in violation

of 18 U.S.C. § 1513; (6) two counts of obstruction of justice in violation of 18 U.S.C.

§ 1503; and (7) one count of conspiracy to commit bank robbery and carjacking, and

use of a firearm during a crime of violence in violation of 18 U.S.C. § 371. A jury

returned a guilty verdict on all counts. The district court sentenced Defendant to

894 months imprisonment.1 Defendant appeals. We exercise jurisdiction under

28 U.S.C. § 1291, and affirm.

       Defendant raises three issues on appeal. First, Defendant claims the district

court abused its discretion in refusing to sever the charges related to conspiracy, bank

robbery, carjacking, and use of a firearm (robbery charges) from the charges related

to witness tampering and retaliation and obstruction of justice (obstruction charges).

Second, Defendant claims the district court erred in instructing the jury he could

be held vicariously liable for the substantive acts of his co-conspirators. Third,



       1
          Co-defendant Jeremy Foreman, Defendant’s son, pled guilty to accessory after
the fact to armed bank robbery in violation of 18 U.S.C. §§ 2113 (a), (d) and 3. Co-
defendant Kendall Ward, related to Defendant through various marriages, pled guilty
to armed bank robbery in violation of 18 U.S.C. § 2113(a), (d), and use of a firearm
during a crime of violence in violation of 18 U.S.C. § 924(c). The district court
sentenced co-defendants to 66 months and 120 months imprisonment, respectively.

                                              2
Defendant claims the district court erred in failing to award him a judgment of

acquittal because the evidence was insufficient on each of the respective charges

to support his conviction. We discuss the facts only as necessary to our resolution

of the issues.

                                              I.

       Defendant first asserts the district court’s refusal to sever the obstruction charges

from the robbery charges denied him a fair trial. Defendant points out the latter charges

related to the robbery of the Arvest Bank while the former charges related to the time

period he was in custody awaiting trial on the robbery charges. According to Defendant:

       [T]he Government sought to bolster its case on Counts 1-7 by adding
       Counts 9-16, and alleging that Defendant was “acting like a guilty person”
       by the uttering of certain ambiguous statements which the Government
       sought to admit ostensibly as evidence for Counts 9-16 but in reality as
       character evidence for Counts 1-7. This type of collateral attack is
       prejudicial.

Following a hearing, the district court denied Defendant’s motion in a written order:

       The Court finds that Defendant is not unfairly prejudiced by the joinder
       of counts . . . and that the evidence of guilt of the substantive counts (1-7)
       and the obstruction counts (9-16) would be admissible in a separate
respective trial of each category of offense. The substantive offenses (1-7) would be
admissible to prove motive to perpetrate the obstruction offenses (9-16), and the
obstruction counts (9-16) would be admissible to prove consciousness of guilt in
reference to the substantive crimes (1-7).

       Accordingly, the Court finds that the strong preference and interest in
       judicial economy far outweighs any perceived or potential unfair prejudice,
       and, therefore, Defendant’s Motion for Severance of Counts is hereby
       denied.


                                              3
       Federal Rule of Criminal Procedure 8(a) “broadly allows joinder of offenses ‘of

the same or similar character, or . . . based on the same act or transaction or on two or

more acts or transactions connected together or constituting parts of a common scheme

or plan.’” United States v. Heckard, 238 F.3d 1222, 1231 (10th Cir. 2001) (quoting Fed.

R. Crim. P. 8(a)). “Rule 8 is construed broadly to allow liberal joinder to enhance the

efficiency of the judicial system.” United States v. Price, 265 F.3d 1097, 1105 (10th

Cir. 2001) (internal quotations omitted). Rule 14(a) meanwhile allows a court to sever

counts and hold separate trials if a joinder of offenses unduly prejudices a defendant.

Fed. R. Crim. P. 14(a). Whether an indictment properly joins offenses under Rule 8(a)

is a question of law we review de novo. Price, 265 F.3d at 1105. We will not disturb

the district court’s decision to deny severance under Rule 14(a), however, absent an

abuse of discretion. Heckard, 238 F.3d at 1231.

       In this case, the indictment properly joined the robbery charges with the

obstruction charges under Rule 8(a) because both set of charges arose from Defendant’s

pursuit of a common unlawful activity, namely bank robbery. See United States v.

Rock, 282 F.3d 548, 552 (8th Cir. 2002) (witness tampering and felon-in-possession

charges properly joined “because they were factually interrelated”). Defendant’s

attempts to influence the outcome of the robbery charges subsequent to the robbery

“were an integral part of his continuing efforts to ensure nondisclosure and retain the


                                             4
benefits of his [unlawful scheme].” United States v. Fagan, 821 F.2d 1002, 1007

(8th Cir. 1987) (upholding district court’s refusal to sever mail fraud counts from

witness intimidation counts).

       Nor did the district court abuse its discretion in failing to sever the obstruction

charges from the robbery charges. As the court ably explained, evidence relating

to both sets of charges would be admissible in separate trials to prove motive and

consciousness of guilt. “Where evidence that a defendant had committed one crime

would be probative and thus admissible at the defendant’s separate trial for another

crime, the defendant does not suffer any additional prejudice if the two crimes are tried

together.” Rock, 282 F.3d at 552; accord Fagan, 821 F.2d at 1007 (explaining evidence

of mail fraud is admissible in a trial for witness tampering to show motive, while

evidence of witness tampering is admissible in a trial for mail fraud to show

“guilty knowledge”).

                                              II.

       Defendant next asserts the district court erred in instructing the jury he could

be found guilty of the substantive crimes of his co-conspirators, i.e., bank robbery,

carjacking, and use of a firearm during commission of a violent crime because the

indictment only charged him with aiding and abetting those crimes. The court’s

instruction, stated in relevant part:

       If you find Defendant Tim Foreman guilty of the conspiracy in Count One,
       you must also consider the following instructions regarding co-conspirator

                                              5
       liability, which are relevant to the substantive offenses in Counts Two
       through Seven.

       Every conspirator is guilty of the illegal acts that are done as part of and
       in furtherance of the conspiracy even though those acts are done solely by
       co-conspirators. If you are satisfied beyond a reasonable doubt that, at the
       time the crimes charged in Counts Two through Seven were committed,
       Defendant Tim Foreman had entered into and continued to be a member
       of an unlawful conspiracy as defined in the instructions in Count One,
       and that the illegal acts charged in Counts Two through Seven were
       committed while the conspiracy continued to exist and in furtherance
       of that conspiracy, you may find Defendant Tim Foreman guilty of the
       crimes charged in Counts Two through Seven, even though he was not
       the person who committed the acts.

We review the district court’s decision to give a particular jury instruction for abuse

of discretion. United States v. Alcorn, 329 F.3d 759, 764 (10th Cir. 2003).

       The court based its instruction on Pinkerton v. United States, 328 U.S. 640

(1946), which held the foreseeable crimes of one co-conspirator committed in furtherance

of the conspiracy may be imputed to another co-conspirator even though the latter does

not participate in or know of the crimes. Id. at 647-48. To our knowledge, no federal

court has ever held a Pinkerton instruction improper where a defendant is charged only

with conspiracy and aiding and abetting, as opposed to conspiracy and the substantive

offense. Rather, circuit courts faced with the question have uniformly held a jury may

find a co-conspirator indicted as an aider and abettor guilty of the substantive crimes

pursuant to a Pinkerton instruction. See, e.g., United States v. Comeaux, 955 F.2d 586,

591 (8th Cir. 1992); United States v. Meester, 762 F.2d 867, 878 (11th Cir. 1985);

United States v. Redwine, 715 F.2d 315, 322 (7th Cir. 1983). We have no quarrel

                                              6
with these decisions because aiding and abetting under 18 U.S.C. § 2 makes one who

aids and abets equally responsible for the substantive crime “as a principal.” Defendants

who commit substantive crimes in furtherance of a conspiracy and defendants who aid and

abet routinely are co-conspirators. We hold that, for purposes of a Pinkerton instruction,

a distinction does not exist between principals and aiders and abettors because no basis

for such a distinction exists in the statute or caselaw.

                                              III.

       Defendant lastly asserts the evidence presented at trial was insufficient to

sustain his convictions on the various counts, and thus the district court erred in denying

his motion for judgment of acquittal under Fed. R. Crim. P. 29. We review the denial

of a Rule 29 motion de novo but in doing so, view the evidence and inferences drawn

therefrom in a light most favorable to the Government. United States v. Bailey, 327

F.3d 1131, 1140 (10th Cir. 2003). “In reviewing the evidence, we do not weigh

conflicting evidence or consider witness credibility, as these duties are delegated

exclusively to the jury. Instead, we presume that the jury’s findings in evaluating

the credibility of each witness are correct.” United States v. Evans, 318 F.3d 1011,

1018 (10th Cir. 2003) (internal citations, quotations and brackets omitted).

       Considering the entirety of the record on appeal in light of these standards, we

conclude the evidence was sufficient to sustain Defendant’s convictions on the robbery,

carjacking, use of a firearm, and conspiracy counts. Defendant challenges the testimony


                                               7
of the principal players, co-defendants Tim Foreman and Jeremy Ward, and Ward’s

wife, Anna Ward. See supra n.1. According to Defendant, “the evidence was so tainted

and contradictory, that no reasonable jury should have found [him] guilty.” To be sure,

these witnesses’ testimony was hardly a model of consistency. Yet the weighing of

evidence, reconciliation of inconsistent testimony, credibility determinations, and

inferences to be drawn therefrom rest within the sole province of the jury. Defendant is

not entitled to a judgment of acquittal simply because the jury might have had to credit

part of these principal witnesses’ testimony while discrediting much of that same

testimony to reach its verdict. See United States v. Humphrey, 208 F.3d 1190, 1208

(10th Cir. 2000) (internal citations omitted). Viewed in a light most favorable to the

Government, the evidence established Defendant conceived and created a plan to rob

the Arvest Bank, and participated therein by aiding and abetting those he assigned to

carry out the plan.

       Similarly, we conclude the evidence was sufficient to sustain Defendant’s

convictions on the witness tampering, witness retaliation, and obstruction of justice

counts. Based upon an acceptable view of the evidence, the jury reasonably concluded

Defendant (1) asked witness Diana Still to commit perjury, (2) sought to intimidate,

threaten and retaliate against co-defendant and witness Kendall Ward, (3) asked his

mother to conceal a black box containing money from the robbery, (4) instructed his

wife to burn the red and white bands used to wrap the bank’s money, (5) paid an


                                             8
individual to obtain a third person to serve as an alibi witness, and (6) offered to pay

someone to kill witness Anna Ward. Accordingly, the district court did not err in

denying Defendant a judgment of acquittal.



       AFFIRMED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              9